Citation Nr: 0814085	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  02-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS), claimed as human immunodeficiency 
virus (HIV).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1977 to September 
1980.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision of the Department of Veterans affairs (VA) Regional 
Office (RO) ) in Nashville, Tennessee, which denied service 
connection for HIV.  The Board Remanded the claim for a 
Travel Board hearing in June 2002.  The veteran cancelled 
that request, and the Board denied the claim in September 
2002.  

The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (CAVC).  In June 2003, the CAVC 
vacated the Board's September 2002 decision.  The Board 
Remanded the claim in January 2004.  

After the RO readjudicated the claim, the Board denied the 
claim by a decision issued in September 2005.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (CAVC).  The CAVC vacated the Board's 
September 2005 decision by an Order issued in March 2007.  
 
In October 2007, the Board determined that an opinion from a 
medical expert was required to clarify whether there was any 
relationship between the veteran's currently-diagnosed HIV 
and his military service, to include a tattoo obtained in 
service.  The veteran was notified in October 2007 that the 
medical expert opinion was being sought, and the veteran was 
provided with a copy of the medical opinion in January 2008.  
38 C.F.R. §§ 20.901(d), 20.903 (2008).  As 60 days has 
elapsed since the veteran and his attorney were provided with 
a copy of the medical opinion, appellate review may proceed.  


FINDINGS OF FACT

1.  The evidence supports a finding that the veteran obtained 
a tattoo during his period of active service.

2.  The medical evidence and record demonstrates that the 
veteran's tattoo was not his only risk factors for exposure 
to HIV.  

3.  The medical evidence establishes that it is far less than 
50 percent likely that the veteran contracted HIV as a result 
of a tattoo he obtained during military service.


CONCLUSION OF LAW

Human immunodeficiency virus (HIV) was not incurred in or 
aggravated by service or any incident thereof.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims on appeal, the 
Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA) requires VA to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

1.  Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  The 
veteran's claim was submitted in August 2000, prior to 
enactment of the VCAA, and the initial unfavorable rating 
decision was issued in early March 2001, only about three 
months after the enactment of the VCAA.  The March 2001 
notice to the veteran of the rating decision provided him 
with notice of the enactment of the VCAA.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  In this case, the veteran's claim has been 
readjudicated, with issuance of a supplemental statement of 
the case (SSOC) following complete and full notice, including 
the full text of 38 C.F.R. § 3.159, provided to the veteran 
in a May 2004 SSOC.  Thus, any notice defect has been cured.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

To the extent that any notice defect was not cured, such 
defect would be presumed prejudicial.  However, the record 
establishes that no prejudice has resulted to the veteran 
from any notice defect.  In particular, during the more than 
7 years of the pendency of this claim, the veteran has 
submitted private clinical treatment records, private medical 
statements, a photograph, and several lay statements on his 
behalf.  Medical literature related to the veteran's claim 
has been submitted.  The veteran has demonstrated actual 
knowledge of the types of evidence he could submit and the 
types of evidence which might be relevant to establish his 
claim.  

Moreover, the veteran has been represented by an attorney 
since January 2003.  Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (determining that no prejudicial error to veteran 
resulted from defective VCAA notice where the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  The record establishes that the veteran is this case 
had a full and fair opportunity to provide evidence in the 
adjudication of this claim, and that no prejudice has 
resulted to him from any notice defect.

Any questions as to the appropriate disability rating or 
effective date to be assigned are moot, so Remand is not 
required for issuance of notice under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

There is no allegation from the veteran or the veteran's 
attorney that he has any evidence in his possession that is 
needed for full and fair adjudication of this claim.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

Duty to Assist

VA has a duty to assist the veteran in the development of a 
claim.  This duty includes assisting the veteran to procure 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The RO has obtained VA treatment records examinations and 
opinions, including a November 2007 expert opinion.  As noted 
above, the veteran has submitted his own statements, 
statements from several other individuals, photographs, and 
private clinical records.  Neither the veteran nor has the 
attorney identified any additional evidence that should be 
obtained or might be relevant to the claim other than 
additional medical opinion.  As noted above, a medical 
opinion was obtained in November 2007, subsequent to the 
submission of the veteran's argument that prior VA opinions 
were inadequate.  

Both the duty to notify and the duty to assist the veteran 
have been fulfilled.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



Facts and analysis

The veteran contends that he contracted HIV in service as the 
result of a tattoo he obtained in 1979.  The veteran's 
service medical records, including January 1980 and November 
1981 reports of examination for purposes of separation do not 
disclose a notation of a tattoo, although a 6 inch vertical 
scar on the posterior aspect of the right upper arm is noted 
on those examinations.  (The Board notes that the veteran 
separated from active service in September 1980.  It is not 
clear whether the notation "November 1981" on one 
"separation" examination report is an inaccurate notation 
of the date or whether this separation examination may have 
been conducted for reserve component purposes.)  

A VA psychological evaluation was conducted during VA 
hospitalization in August 1997.  The report of this 
examination discloses that the veteran and his wife had been 
married for 19 years.  The veteran began hearing voices.  The 
voices caused him to be nervous, irritable and unable to 
sleep.  There was an assault charge pending against the 
veteran filed by his wife.  The assessment specifically 
states that the assault charge stemmed from an argument that 
the veteran and his wife had over another woman with whom the 
veteran had a long-standing relationship.  The veteran was 
quoted as stating that "loving people is his best quality 
and women are his greatest weakness."  There is no evidence 
that the veteran's evaluation disclosed any abnormality on 
any laboratory examination.  The evidence also establishes 
that the veteran had more than one heterosexual contact after 
he received a tattoo in service.  

Private clinical records dated in May 2000 reflect that the 
veteran complained of severe abdominal pain, nausea, and 
vomiting.  Diagnostic evaluations of the veteran's blood 
disclosed abnormalities, including leucopenia.  The veteran 
denied any risk factors for HIV.  A diagnosis of HIV 
infection was assigned in June 2000.  In July 2000, a 
diagnosis of herpes was assigned for lesions noted in the 
genital area.  

VA clinical records dated in January 2001 reflect that the 
assigned diagnoses were major depression, HIV infection, and 
genital warts.  The veteran reported that his second spouse 
was HIV negative.  These notes also reflect that the veteran 
had been married for one year, and that this was his second 
marriage.  He provided a history of gonorrhea "as a young 
man."  The Board notes that the service medical records are 
devoid of evidence that the veteran reported a venereal 
disease, was tested for venereal disease, or was treated for 
gonorrhea in service.  The veteran did not report that he 
contracted this disease from either his first wife or his 
second wife.  Thus, this evidence diminishes the credibility 
of the veteran's report that he had no heterosexual exposure 
to HIV except through his wife and ex-wife.  The veteran has 
provided a notarized statement that both his wife and his ex-
wife have stated to him that they are negative for HIV.  

In May 2001, VA received a statement from the veteran's ex-
wife.  She stated she was married to the veteran in 1979, and 
was with him when he went to get a tattoo on his back in 
Lafayette, Georgia.  

The veteran provided a statement indicating that the examiner 
did not take his shirt completely off during the separation 
examination, and therefore did not note the tattoo on his 
back.  

In June 2001, the RO received a statement from M.D.A., MD.  
Dr. A. stated the veteran was under his care for HIV.  Dr. A. 
stated that the veteran asked if his HIV could be associated 
with tattoos.  Dr. A. provided an opinion that, depending on 
the hygiene of the tattoo parlor, it was "unlikely," but 
that it was "possible" to contract HIV from receiving a 
tattoo.  This statement is somewhat unfavorable to the 
veteran, since Dr. A. opined that transmission of HIV through 
tattooing was possible, but unlikely.

In October 2002, the RO received letters from the veteran's 
mother and half-sister.  The veteran's mother stated that the 
veteran had no tattoos when he left for service, but did have 
a tattoo on his back when he returned home from service in 
1980.  The half-sibling's statement is consistent with the 
mother's statement.  In May 2004, a statement was received 
from N.B., who identified himself as a fellow former service 
member who served with the veteran.  N.B. stated that he 
remembered that the veteran had a tattoo on his back.  These 
items of evidence support the veteran's claim that he 
obtained a tattoo on his back during service. 

In October 2003, VA received an opinion from A.S.G., Jr., MD, 
who stated that the likely methods of acquiring HIV infection 
were sexual contact, intravenous use of illegal drugs and 
transmission through blood products.  Dr. G. further opined 
that tattooing with contaminated needles would be a possible 
source of transmission of HIV.  This evidence is neither 
wholly favorable nor wholly unfavorable to the veteran's 
claim, since it simply lists possible avenues of transmission 
of HIV.  To the extent that the opinion lists tattooing with 
contaminated needles as a possible method of transmission of 
HIV, the opinion is favorable to the veteran.

In January 2004, VA received a medical statement from R.F., 
MD.  Dr. F. stated that detailed review of the veteran's 
clinical records disclosed that the veteran had no homosexual 
exposure to HIV, no heterosexual contact except with his 
wife, who was HIV negative, no exposure through use of 
intravenous drugs, and no transfusions.  Dr. F. stated that 
"[c]ontraction of AIDS from needle sticks is extremely rare 
but real."  He further stated that there were no reported 
cases of HIV transmission from tattoos.   

In August 2004, expert medical opinion was obtained from MSH, 
MBBS.  Dr. H. stated that tattooing was a theoretical but not 
a proven risk for acquiring HIV.  Dr. H. also stated that the 
medical evidence of record did not support a finding that a 
tattoo in service was the likely cause or was at least as 
likely as not a cause of the veteran's HIV infection.  The 
reviewer stated that the literature showed that the Centers 
for Disease Control (CDC) found no reported case of HIV 
transmission through tattooing or body piercing.  

The reviewer specifically noted that the veteran's statement 
of June 2001 which indicated that he had no history of 
homosexual activity, sex with prostitutes, intravenous drug 
use, or blood transfusions, did not rule out heterosexual 
activity as the cause of the veteran's HIV infection.  The 
reviewer further stated that if the veteran received his HIV 
through the tattoo process, he would be though world's first 
reported case.  The reviewer stated that the record 
documented two sexual contacts, the veteran's wife and his 
ex-wife.  Dr. H. specifically noted that the veteran's 
history of gonorrhea, genital warts, and herpes was not 
explained by the information about the veteran's sexual 
contacts with his wife and ex-wife.  Dr. H. opined that, in 
the absence of a proven association of HIV transmission 
through tattooing and the presence of another risk factor, 
heterosexual contacts, the veteran's claim that the tattoo 
was the source of his HIV infection was "very weak."  

The Board has also reviewed the report of a study submitted 
by the veteran's representative in August 2005, entitled 
"Elevated Prevalence of Hepatitis C Infection in Users of 
United States Veterans Medical Centers," published in a 
January 2005 issue of "Hepatology."  Medical treatise 
information may be regarded as competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  
This journal article addresses hepatitis C rather than HIV.  
This article simply does not discuss any relationship between 
HIV transmission and tattooing.  Generic medical literature 
that does not apply medical principles regarding causation or 
etiology to the facts of an individual case generally does 
not have probative value in deciding issues on appeal.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The final item of evidence is a November 2007 medical opinion 
from Dr. M.  This opinion reflects that the reviewer reviewed 
all relevant facts in the claims file.  The examiner noted 
that the veteran had been married twice, but that the history 
as to how many heterosexual partners the veteran had in the 
past was not clear.  The examiner noted the veteran's medical 
history of trauma to his leg, gonorrhea, genital warts, and 
herpes simplex.  The reviewer concluded that it was less than 
10 percent likely, and probably less that 5 percent likely, 
that the veteran acquired HIV as the result of a tattoo.  

In particular, the reviewer noted two significant reasons for 
this opinion.  First, the veteran was not diagnosed with HIV 
infection, and lacked symptoms of HIV, until 2000, nearly 21 
years after acquiring a tattoo in 1979.  The reviewer noted 
that it was "extremely unlikely" that the progression of 
HIV would have taken 20 years.  Second, the reviewer noted 
the veteran's multiple sexually-transmitted diseases, and 
noted that the information of record as to the veteran's 
sexual contacts did not account for the occurrence of these 
diseases.  

The reviewer noted the much higher possibility that the 
veteran acquired HIV infection when he acquired gonorrhea, 
genital warts, or herpes simplex, since there is no 
explanation of his acquisition of these diseases in the 
context of the two spouses, as the veteran has not reported 
any of these sexually-transmitted diseases was acquired 
through either of his spouses.  The reviewer noted in 
particular that the veteran's statement expressed a sincere 
belief that neither of his wife had any of the sexually 
transmitted diseases shown of record, but further noted that 
the veteran had attested only to his belief that his wife and 
ex-wife did not have HIV infection, but the veteran provided 
no clinical records or statements from either his spouse or 
his ex-spouse to medically support that belief.  The reviewer 
concluded that it was less than 50 percent likely, and 
probably less than 10 percent likely, that the veteran's HIV 
transmission resulted from tattooing.   

The evidence, as a whole, is wholly favorable to the veteran 
on only one point:  He does have a tattoo which appears from 
the photograph to be on his back.  The four favorable lay 
statements (veteran's mother, sister in law, ex-wife, and 
former fellow service member) that report that the veteran 
obtained or had a tattoo on his back during service must be 
weighed against the negative evidence provided by the service 
medical records, which are devoid of information about a 
tattoo on the veteran's back, to at least place the evidence 
in equipoise.  When the favorable evidence is weighed against 
the negative evidence, the evidence is in equipoise.  
Therefore, the reasonable doubt as to this point must be 
decided in the veteran's favor.  With resolution of 
reasonable doubt in the veteran's favor, the evidence 
warrants a finding that the veteran obtained a tattoo on his 
back during his active service.

The evidence demonstrates that there is a possibility that 
the veteran incurred HIV infection in-service as a result of 
a tattoo he obtained during service, but that this 
possibility is remote, probably between a 5 to 10 percent 
probability.  Each clinician who has provided an opinion, 
including Dr. A., Dr. F., Dr. G., Dr. H., and Dr. M.  Each of 
these clinicians agrees that transmission of HIV through 
tattooing needles is possible.  The extent of possibility 
identified varied from provider to provider.  One provider 
(Dr. S) described the possibility of acquiring HIV from a 
tattoo as "theoretical," and stated that the veteran would 
be the first documented case of HIV transmission through 
tattooing reported).  Other providers described the veteran's 
contentions as "possible" (Dr. G); another described the 
veteran's contention as "possible" but "unlikely" (Dr. A), 
as "weak" (Dr. H.). to "extremely rare but real." (Dr. F.) 
to as high as 10 percent (Dr. M).

The most favorable opinion of record is the January 2004 
opinion from Dr. F., whose opinion basically implied that, 
since all of the other risk factors for developing HIV had 
been ruled out, the veteran must have contracted the disease 
form the tattoo.  However, Dr. F.'s favorable opinion was 
apparently based on the premise that the veteran had only 
been married to one spouse.  The opinion implies that the 
veteran's spouse was the veteran's only sexual partner during 
his lifetime, leaving only the tattoo as the likely 
explanation for the veteran's HIV infection.  The fact that 
the veteran has or has had other sexually transmitted 
diseases and the risk potential that may or may not imply is 
not addressed in this opinion.  

Dr. H. and Dr. M. both expressed their disagreement with the 
conclusion that, since the veteran had only one sexual 
partner, who was HIV negative, the veteran should not have 
had that disease unless it was incurred from the tattoo.  
Both Dr. H. and Dr. M cited references to diagnosed sexually-
transmitted diseases other than HIV as being inconsistent 
with a finding that the veteran had only his wife and his ex-
wife as sexual partners.  As Dr. F.'s opinion is based on an 
incorrect factual premise, the Board need not accept Dr. F's 
conclusion as correct.  Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).  

The highest likelihood of HIV transmission through needles 
used for tattooing, a possibility up to 10 percent, was 
expressed by Dr. M.  However, even a 10 percent likelihood of 
transmission of HIV by tattooing needles does not meet the 
standard that service connection is awarded only if it is at 
least as likely as not that the disease was incurred in or as 
a result of service.  While a 10 percent possibility of HIV 
transmission in the manner that the veteran contends is 
significant, it is still far less than likely, and does not 
meet the criteria for service connection.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Moreover, Dr. M. noted that, since HIV infection decreases 
CD4 cells by an average of 50 cells per year, it would be 
highly unlikely that the disease would continue without 
manifestation of frank symptoms for 20 years or more.  With 
consideration of the small statistical possibility that the 
veteran acquired HIV from a tattoo, and consideration of the 
length of time (20 years) from the date the veteran obtained 
a tattoo (1979) until first diagnosis of HIV (2000), and the 
facts of record which support a finding that a tattoo was not 
the veteran's only risk factor for exposure to HIV, the Board 
finds that the overwhelming preponderance of the evidence is 
against the claim.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  
 
ORDER

The appeal for service connection for acquired immune 
deficiency syndrome (AIDS), claimed as human immunodeficiency 
virus (HIV), is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


